DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 16 are entitled to a priority date of November 20, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate the suction guide comprising a vent and a passage.


Abstract

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Specification

The disclosure is objected to because of the following informalities: 

Paragraph 53: “…(see “68” in FIG. 13)…” should be corrected to “…(see “68” in FIG.  12)…”

Paragraph 57: “…(see “67” in FIG. 13)…” should be corrected to “…(see “67” in FIG.  12)…”

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):



The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 – 16: a compression unit – read as a “unit (generic placeholder) for compression (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11 – 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perevozchikov et al. (hereafter “Emerson” – US 2014/0069139).

With regards to Claims 1 and 16:

Emerson discloses an electronic device (see motor comprising rotor 62 and stator 60 in Figure 1) comprising a compressor (Figures 14, 15), the compressor comprising: a compression unit (non-orbiting scroll 672 – associated orbiting scroll not shown in Figures 14, 15, but shown in Figure 1 as orbiting scroll 70) comprising an inlet (suction inlet 689) to intake gas and a first surface (surfaces “A”, see annotated Figure 15 below) extending from an edge of the inlet substantially perpendicular to a direction of the gas into the inlet (direction “C”, see annotated Figure 15 below), wherein the compression unit is configured to compress the gas (Paragraph 99); a casing (shell assembly 12, see Figure 1) configured to accommodate the compression unit; and a suction guide (suction conduit 630) comprising a vent (outlet portion 694) and a passage (tubular to guide the gas from an outside of the casing through the vent to the inlet of the compression unit (Paragraphs 115, 116), and comprising a second surface (surface “B”, see annotated Figure 15 below) extending from an edge of the vent and substantially perpendicular to a direction of the gas into the passage, wherein the first surface is configured to face the second surface (as shown in Figures 14 and 15, and annotated Figure below).


    PNG
    media_image1.png
    366
    539
    media_image1.png
    Greyscale



With regards to Claim 2:

Emerson discloses the first surface protrudes from the compression unit in a radial direction from an axis of rotation of the compression unit (see annotated Figure 15 above, surface “A” on the side of inlet 689 protrudes from a circumference of the rest of non-orbiting scroll 672).

With regards to Claim 9:

Emerson discloses the first surface comprises a first taper portion inclined toward an axis of rotation of the compression unit to guide an insertion of the compression unit into the casing (see annotated Figure 15 above, surface “A” on the top side of inlet 689 is clearly marked as chamfered or partially curved, i.e. .

With regards to Claim 11:

Emerson discloses each of the first surface and the second surface comprises a single surface (surface “A” on side of inlet 689 and surface “B” on side of outlet 694 are single surfaces under broadest reasonable interpretation).

With regards to Claim 12:

Emerson discloses the compression unit comprises a stationary scroll comprising a first scroll (non-orbiting scroll 672) forming a spiral compression compartment; and a rotating scroll comprising a second scroll (orbiting scroll not shown in Figures 14, 15, but shown in Figure 1 as orbiting scroll 70) inserted in and rotatable in the spiral compression compartment around an axis of rotation (Paragraph 99, see Figure 1 of compression compartments between the scrolls).

With regards to Claim 13:

Emerson discloses each of the stationary scroll and the rotating scroll comprises three flanges (flanges “D”, see annotated Figure 15 above) protruding radially from the axis of rotation of the rotating scroll.

With regards to Claim 14:

Emerson discloses the inlet is positioned between two adjacent flanges of the three flanges of the stationary scroll (see annotated Figure 15 above, inlet 689 of compression unit is positioned between two adjacent flanges “D”).


Claims 1, 3 – 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (hereafter “Lai” – US 2004/0126258).

With regards to Claims 1 and 16:

Lai discloses an electronic device (see motor 54 in Figure 2) comprising a compressor (Figures 3, 4), the compressor comprising: a compression unit (not comprising an inlet (see annotated Figure 4 below) to intake gas and a first surface (surfaces “E”, see annotated Figure 4 below) extending from an edge of the inlet substantially perpendicular to a direction of the gas into the inlet, wherein the compression unit is configured to compress the gas (Paragraph 23); a casing (unlabeled casing shown in Figure 2) configured to accommodate the compression unit; and a suction guide (baffle plate 20, Figure 3) comprising a vent (recesses 224) and a passage (channel 27) to guide the gas from an outside of the casing through the vent to the inlet of the compression unit (Paragraphs 23 – 25), and comprising a second surface (back plate 22, Figure 3) extending from an edge of the vent and substantially perpendicular to a direction of the gas into the passage, wherein the first surface is configured to face the second surface (as shown in annotated Figure 4 below, back plate 22, including the inclined portion, at least partially faces the surfaces “E” of the inlet of the scrolls).


    PNG
    media_image2.png
    779
    789
    media_image2.png
    Greyscale


With regards to Claim 3:

 Lai discloses the suction guide is coupled to the casing (Paragraph 22: “screws (not shown) penetrate through the wings (14) on the back plate (12) and are screwed into the housing, such that the baffle plate (10) is securely attached to the housing with the screws. In another embodiment, the baffle plate is secured to the housing with a welding process”).

With regards to Claim 4:

Lai discloses the compression unit is accommodated in the casing in a state that the suction guide is coupled to the casing (as shown in Figures 3, 4, the baffle plate does not interfere with the physical structure of the compression unit and both units are accommodated in the casing).

With regards to Claim 5:

Lai discloses the suction guide comprises: a guide body (walls of channel 27, as shown in Figure 3; and at least one wing comprising a first side connected to the guide body and a second side opposite to the first side and configured to be connected to the casing (wings unlabeled in Figure 3, but labeled as wings 14 in Figure 1 – as per Paragraph 22, the baffle 20 is coupled to the casing via the wings).

With regards to Claim 6:

Lai discloses the at least one wing supports the guide body to elastically bias the guide body in a direction away from the inlet (see assembly arrangement of baffle plate 20 in Figure 4, wings 14 have some level of elasticity and are capable of providing the function recited).

With regards to Claim 7:

Lai discloses at least one wing comprises a pair of wings respectively connected to left and right sides of the guide body (see Figure 3, pair of wings 14 on either side of channel 27).

With regards to Claim 8:

Lai discloses the at least one wing is configured to be welded onto the casing (Paragraph 22: “the baffle plate is secured to the housing with a welding process”).

With regards to Claim 10:

Lai discloses the second surface (back plate 22, Figures 3, 4) comprises a second taper portion inclined away from an axis of rotation of the compression unit to guide an insertion of the compression unit into the casing (as shown in Figures 3 and 4, back plate 22 comprises a cavity portion 222, where the recesses 224 are located, that is inclined in a direction away from an axis of rotation of the scrolls).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (hereafter “Lai” – US 2004/0126258).

With regards to Claim 15:

a method of manufacturing a compressor (Figures 3, 4), the compressor comprising: a compression unit (not labeled in Figures 3, 4, but shown in Figure 2 as compression chamber 52 with orbiting and non-orbiting scrolls) comprising an inlet (see annotated Figure 4 below) to intake gas and a first surface (surfaces “E”, see annotated Figure 4 below) extending from an edge of the inlet substantially perpendicular to a direction of the gas into the inlet, wherein the compression unit is configured to compress the gas (Paragraph 23); a casing (unlabeled casing shown in Figure 2) configured to accommodate the compression unit; and a suction guide (baffle plate 20, Figure 3) comprising a vent (recesses 224) and a passage (channel 27) to guide the gas from an outside of the casing through the vent to the inlet of the compression unit (Paragraphs 23 – 25), and comprising a second surface (back plate 22, Figure 3) extending from an edge of the vent and substantially perpendicular to a direction of the gas into the passage, the method comprising: coupling the suction guide to an internal wall of the casing (Paragraph 22: “screws (not shown) penetrate through the wings (14) on the back plate (12) and are screwed into the housing, such that the baffle plate (10) is securely attached to the housing with the screws. In another embodiment, the baffle plate is secured to the housing with a welding process”; and inserting the compression unit into the casing so that the first surface faces the second surface (as shown in annotated Figure 4 below, back plate 22, including the inclined portion, at least partially faces the surfaces “E” of the inlet of the scrolls).

after coupling the suction guide to an internal wall of the casing. MPEP 2143(e) teaches it is obvious to try options from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, either the compression unit is inserted prior to coupling of the suction guide to the internal wall of the casing, or the compression unit is inserted after coupling of the suction guide to the internal wall of the casing. One of ordinary skill in the art, recognizing that the baffle plate of Lai is either screwed or welded onto the casing, would have found it obvious to perform this coupling process prior to attempting to insert the compression unit. While there is a gap between the baffle plate and the compression unit, attempting to coupling the baffle plate to the casing after insertion would appear to be more difficult. In either case, there are only two identifiable options in the order of inserting these components, and one of ordinary skill in the art would have found it obvious to at least try coupling the baffle place to the casing prior to inserting the compression unit in order to facilitate assembly. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Lee (KR 2001-0015515) – see Figures 5, 6, suction guide 31. 

Bernardi (US 2001/0055536) – see Figures 4, 5, suction guide 28 with wings coupled to internal wall of casing. 

Gopinathan (US 2007/0183914) – see Figures 2 – 4, suction guide 80 directing gas to scroll inlet. 

Iverson (US 2009/0229303) – see Figure 1, suction guide 7 abutting inlet 16 of compression unit 15.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, May 12, 2021